—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered May 23, 2000, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his showup identification procedure was not unduly suggestive merely because he was identified by a witness at the crime scene almost one hour after the crime occurred (see, People v Thompson, 215 AD2d 604, 605; People v West, 128 AD2d 570).
*416The trial court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) was a provident exercise of discretion. If the defendant had elected to testify on his own behalf, the ruling would have allowed inquiry into his convictions of four prior crimes, but not into the underlying facts of those crimes. The defendant’s previous convictions were probative on the issues of credibility and his willingness to place his interests above those of society (see, People v McGill, 260 AD2d 581).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, McGinity and Crane, JJ., concur.